Title: To Thomas Jefferson from Philip Mazzei, [27 November 1779]
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
[Nantes, 27 November 1779]

It is 8. days since I arrived at this place from Rochelle, near which City I was set a-shore in an Island by a Portugueese vessel from Cork in Irland. The various circumstances, which have contributed to my liberty, and several other anecdotes since I left the Capes of Virginia; deserve I think that I should trouble you with an account of them; but an illness of 2. months and half, and the constant uneasiness of the mind during 5. months have reduced me so low, that I can scarsely write at all. I must therefore confine myself at present to that, which is most immediately necessary. I am at a loss what to do for want of my papers. I mentioned more than once to the late Governor, Mr. Page, and Col. Maddison the propriety of sending several duplicates of my Commissions and Instructions by the first opportunities. I even did remember it to Col. Maddison in one, or 2, of my letters dated on board the Johnston Smith in Rappahannack, or York River. I wish they had been sent to Mr. Penet in Philadelphia before the 7th. of August, as his letter of that date arrived at his house in this City about a month since. I could not with any degree of prudence attempt from New-York, or Long-Island, to write to Virginia. I had imagined to write to Mr. Bellini in such a manner, that you could understand my meaning; but having signified to those persons who under hand favoured me as much as possible, that I wanted to write to an Italian Gentleman in Williamsbourg about his domestick affairs in Italy, which he had recommended to me, they advised me not even to mention my desire of writing to any body. Indeed nothing but the necessity of drawing for money induced me to write twice to my Friends; and that, as I was told, could not give suspicion to my prejudice. The capture of Mr. Smith, who had set out for  Virginia before I was brought to New-York I expected would have hurried the sending the duplicates of my papers with additional commissions. There is one Col. Macballe at Paris, who wrote to Mr. Penet’s House, that he is charged by the Government of Virginia to cooperate with Mr. Smith &c. &c., that he was taken, of course had threwn his papers over board; and desired to be supplied with money. But far from supplying with money an unknown person, who has nothing to shew to convalidate what he writes, or says, it is not convenient for them even to supply me with the 300. Louis mentioned in Mr. Penet’s letter of credit in my favour, which I had of the State to enable me to proceed as far as my native Country. They have however supplied me with some, and I hope they will with a little more; but that I attribute to the very distressed condition, in which I have come to them, and to the strong feelings of Mr. da Costa in favour of America and her sons, as I have seen the declaration of the Partners in Paris against making the least further advance untill some remittances are received from America. Indeed the exorbitant sums due to them from Virginia, South Carolina, Massachusets, and Congress, I am afraid may be of infinite prejudice to their credit, if some remittances don’t arrive pretty soon; which would be a disgrace upon us. There is not the least shadow of distrust, the American Independence is looked upon as certain, the great internal resources of Virginia are well known, the [de]sire of complying with our wishes is great, but the power I fear is failing. As to my situation it is really precarious; I have already drawn on my Friends, as mentioned; I am obliged to pay here a debt of 58. guineas contracted in Irland; and shall probably be obliged to expect here remittances from my Friends to enable me to discharge it, and to proceed in my journey. As soon as I am in my native Country I shall not want for my subsistance, but the unexpected multiplied heavy expences I have been at since I left Virginia will probably oblige me to an economy prejudicial to my public duty, if I don’t receive soon some assistance from you. Should I recover my fortune in Tuscany you may depend that I will spend it to the last farthing if necessary; but that will require time. The affairs in Europe are as follows; England in mourning; France and Spain triumphant; the Dutch determined to keep their neutrality; Russia if joined to England will scarsely ballance the power of France and Spain; and the other Powers seem determined to be spectators. Should the Convoy not sail immediately I may perhaps be able to write fully, and descend to particulars in a second letter by the same vessel. I shall enumerate my origin[al] Letters 1, 2,  3, 4, &c.; and shall distinguish the copies by first Copy, 2d. Copy &c. I wish that the same method may be observed in the letters to me, and that I may be informed of every one of my letters, that are received, either copies, or originals, and by which vessel, if possible. I can write non more; I hope [to] be excused in consequence of my bad state of health; and I have the honour to be most respectfully, Sir, Your Excellency’s most Obedt. & most Humble Servant,

Philip Mazzei

